Appellant concedes the correctness of our holding in regard to the constitutionality of the law under which this conviction is had, but now contends that the evidence is insufficient to support the judgment. By reference to Art. 999uuu Vernon's Complete Texas Statutes we observe it penalizes any person who uses the initials "C.P.A." or otherwise falsely holds himself out as being qualified under this act, while practicing public accountancy in this State without having actually received the certificate provided for in said act. Appellant's contention seems based on the proposition that the evidence does not sufficiently show that he held himself out to the public, it being urged that he is only shown to have so represented himself to a member of the city commission of the city of Wichita Falls, Texas. The statute in question contains several subdivisions each including acts which would amount to a violation. These may be tabulated as follows:
(1) Any person who represents himself to the public as having received a certicate as provided for in this act.
(2) Who advertises as a "Certified Public Accountant."
(3) Who uses the initials "C.P.A."
(4) Who otherwise falsely holds himself out as being qualified under this act.
(5) Who continues to use the initials "C.P.A." after revocation of his certificate.
(6) Who refuses to surrender such certificate after revocation thereof but continues to practice as a public accountant. It would appear manifestly that the act of appellant in endeavoring to secure the audit of books in the city of Wichita Falls for the Texas Audit Corporation, which title appellant used as a trading name, and his *Page 100 
use of the initials "C.P.A." after his name in his negotiations with said member of the city commission, would amount to a violation of one of the subdivisions above enumerated. He practically admitted that this was his business. The language used by us in the last paragraph of the decision of Henry v. State, No. 7028, opinion March 12, 1924, can in no sense be construed to hold persons not guilty of violating this law, because such language has reference to the first one of the subdivisions above mentioned.
Being unable to agree with appellant's contention, the motion for rehearing will be overruled.
Overruled.